Case 2:19-cv-00027-JRG Document 79 Filed 03/12/20 Page 1 of 2 PageID #: 1288



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      MARSHALL DIVISION

    SAINT LAWRENCE COMMUNICATIONS                             §
    LLC,                                                      §
                                                              §
                     Plaintiff,                               §
                                                              §
    v.                                                        §   CIVIL ACTION NO. 2:19-CV-00027-JRG
                                                              §
    AMAZON.COM, INC., AMAZON.COM                              §
    LLC,                                                      §
                                                              §
                     Defendants.                              §

                                                       ORDER

           Before the Court is Plaintiff Saint Lawrence Communications, LLC (“Saint Lawrence”)

and Defendants Amazon.com, Inc. and Amazon.com LLC’s (collectively, “Amazon”) (together

with Saint Lawrence, the “Parties”) Joint Emergency Motion for 30-Day Continuance in View of

COVID-19 Virus Impact (the “Motion”). (Dkt. No. 76.) In the Motion, the Parties request that this

Court continue all deadlines for thirty (30) days due to concerns arising from Coronavirus.

Amazon, which is based in Seattle, Washington, represents that it has directed all employees in its

Seattle offices to work from home for the remainder of the month. Due to this directive from

Amazon, the Parties are asking for the continuance since they will not be able to complete

discovery under the current deadlines. The Parties represent that these company-driven directives

affect four total witnesses. It is worth noting, however, that there are no current official travel

restrictions or advisories from government health agencies such as the Center for Disease Control

and Prevention.1 While the Court is sensitive to the Parties concerns and the hazards associated

with the Coronavirus, the Court is not inclined to implement delays or grant continuances unless


1
    The Court also recognizes that the Parties were originally set for trial on August 17, 2020, and the Court recently
    moved their trial date forward to July 7, 2020.
Case 2:19-cv-00027-JRG Document 79 Filed 03/12/20 Page 2 of 2 PageID #: 1289



a party can put forward specific concerns backed by firm restrictions from a governmental/public
   .
health level or actual exposure.2 The Court is confident that the attorneys for the Parties can craft

viable solutions that allows the case to continue while minimizing the potential health risks. Both

Parties are well-versed in the technological innovations that would remotely produce high-quality

witness depositions. Having considered the Motion and striving to balance its decision between

the competing parameters of prudence and panic, the Court is of the opinion that the Motion should

be and hereby is DENIED.

         So ORDERED and SIGNED this 12th day of March, 2020.




                                                                   ____________________________________
                                                                   RODNEY GILSTRAP
                                                                   UNITED STATES DISTRICT JUDGE




2
    While the fact that Amazon has directed its employees to stay home is admirable, the Court cannot allow private
    corporate policies to control its docket or delay the discharge of justice.


                                                         2
